      Case 1:20-cv-03312-JGK Document 16 Filed 07/11/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ANDREW U.D. STRAW,

                      Plaintiff,                 20-CV-3312 (JGK)

          - against -                            MEMORANDUM OPINION
                                                 AND ORDER
DENTONS US LLP, ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The pro se plaintiff brings this action against the

defendants, Dentons US LLP, Kevin P. McGoff, Indiana University-

McKinney School of Law, and Thompson West Publisher (Publisher

of North Eastern Reporter). The plaintiff alleges that the

defendants published language against his interest relating to

the Indiana Supreme Court’s decision to suspend the plaintiff

from the practice of law for 180 days, Matter of Straw, 68

N.E.3d 1070, 1073 (Ind. 2017), and did so in retaliation for his

work in support of the Americans with Disabilities Act (“ADA”)

and with the intent to inflict emotional distress. He seeks

damages, an injunction to remove the defendants’ language about

him, and a declaratory judgement that, among other things, his

past lawsuits were not frivolous.

                                   I.

     The plaintiff filed this lawsuit on April 27, 2020 and was

granted IFP status under 28 U.S.C. § 1915 on May 12, 2020. Dkt.
      Case 1:20-cv-03312-JGK Document 16 Filed 07/11/20 Page 2 of 8



Nos. 1, 8. The case was assigned to Judge Stanton on June 11,

2020. That same day, the plaintiff filed a “Motion to Remove

Judge,” seeking the recusal of Judge Stanton and for the case to

be reassigned “to another presiding judge who does not have a

Marine Corps officer background.” Dkt. No. 10, ¶ 4. The

plaintiff stated that Judge Stanton had dismissed another case

that he had brought, which had similar claims to this case and

which was on appeal; he explained that he believed Judge Stanton

would rule similarly in this case because of the Judge’s Marine

Corps background. Id. at ¶¶ 2-4. The plaintiff asserted that the

Marine Corps and its officers had poisoned his family. Id. at

¶ 4. Also on June 11, 2020, Judge Stanton dismissed the

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), which

requires a court to dismiss an IFP case if the action fails to

state a claim on which relief may be granted. Dkt. No. 11. The

Clerk entered judgment dismissing the complaint on June 11,

2020. Dkt. No. 12.

     On June 18, 2020, the plaintiff filed an affidavit entitled

“28 U.S.C. § 144 Affidavit to Remove Judge and Justifying His

Orders of Dismissal Being Stricken.” Dkt. No. 13. The plaintiff

stated that Judge Stanton had dismissed his case again because

Judge Stanton was “motivated by his biases.” Id. at ¶ 5. The

plaintiff states that he was born at Camp Lejeune, which was a

Marine Corps base that was “toxically fouled by the U.S. Marine


                                   2
      Case 1:20-cv-03312-JGK Document 16 Filed 07/11/20 Page 3 of 8



Corps.” Id. at ¶¶ 6-8. The plaintiff states that this poisoning

left him disabled and caused his mother’s death.

     On June 29, 2020, the plaintiff filed a notice of appeal

from Judge Stanton’s dismissal dated June 11, 2020 and from the

Judgment dismissing the plaintiff’s complaint. Dkt. No. 14. Also

on June 29, 2020, Judge Stanton granted the plaintiff’s motions

for recusal and for reconsideration of the dismissal of the

complaint. Dkt. No. 15. In doing so, Judge Stanton interpreted

the plaintiff’s affidavit dated June 18, 2020 as a motion for

reconsideration under Federal Rule of Civil Procedure 60(b)(6).

Id. at 1. Judge Stanton explained that he “did not wish to have

[his] long-ago service as a Marine Corps officer a source of

belief in a pro se litigant that his complaint was unfairly

dismissed” and that “decent respect for the pro se litigant’s

core feelings” justified relief. Id. at 2. In granting the

motion for reconsideration, Judge Stanton stated that “[f]or

that purpose the case shall be reassigned to another judge by

the court’s random selection process.” Id.

     This Court was assigned the case on June 30, 2020.

                                  II.

     Normally, “[t]he filing of a notice of appeal is an event

of jurisdictional significance – it confers jurisdiction on the

court of appeals and divests the district court of its control

over those aspects of the case involved in the appeal.” Griggs


                                   3
      Case 1:20-cv-03312-JGK Document 16 Filed 07/11/20 Page 4 of 8



v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (per

curiam). However, if a party files a timely motion to alter or

amend judgment under Federal Rule of Civil Procedure 59 or for

relief under Federal Rule of Civil Procedure 60, see Fed. R.

App. P. 4(a)(4)(A)(iv) & (vi), and files a notice of appeal

before the district court disposes of that motion, then the

notice of appeal does not become effective until the order

disposing of that motion is entered, see Fed. R. App. P.

4(a)(4)(B)(i). See also Banks v. Braun, No. 19-CV-6591, 2019 WL

6050426, at *1 (S.D.N.Y. Nov. 15, 2019). This principle applies

even when the motion for reconsideration is filed after the

notice of appeal. See Azkour v. Little Rest Twelve, No. 10-CV-

4132, 2015 WL 1413620, at *1 (S.D.N.Y. Mar. 23, 2015); Smith v.

City of New York, No. 12-CV-8131, 2014 WL 2575778, at *1 n.1

(S.D.N.Y. June 9, 2014) (citing Fed. R. App. P. 4, Advisory

Committee Notes to 1993 Amendments, Note to Paragraph (a)(4)). A

motion for reconsideration under Rule 59 must be made within 28

days after the entry of judgment. Fed. R. Civ. P. 59(e). Under

Appellate Rule 4(a)(4)(A)(vi), a Rule 60 motion must be filed no

later than 28 days after judgment is entered.

     The plaintiff’s motion for reconsideration was timely under

both Rules because the plaintiff filed his affidavit 7 days

after the judgment was entered. Because Judge Stanton referred

the case to another judge for the purpose of reconsidering the


                                   4
      Case 1:20-cv-03312-JGK Document 16 Filed 07/11/20 Page 5 of 8



dismissal of the compliant, the motion for reconsideration has

not yet been disposed of. Furthermore, if the motion for

reconsideration assigned to this Court were treated as a new

motion for reconsideration, the notice of appeal would still be

held in abeyance. Accordingly, under Appellate Rule 4(a)(4)(B),

the notice of appeal has not yet become effective.

     In the event that there is any doubt that the Court has

jurisdiction, the Court construes the motion for reconsideration

as a motion for an indicative ruling under Federal Rule of Civil

Procedure 62.1. Rule 62.1 authorizes the Court to deny a motion

that “the court lacks authority to grant because of an appeal

that has been docketed and is pending.” Fed. R. Civ. P.

62.1(a)(2); see also Darnell v. Pineiro, 849 F.3d 17, 28 n.7 (2d

Cir. 2017). For the reasons stated below, the Court denies the

motion for reconsideration.

                                  III.

     The Court has carefully reviewed the plaintiff’s

application for reconsideration. Reconsideration is an

“extraordinary remedy to be employed sparingly in the interests

of finality and conservation of scarce judicial resources.” In

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

2011) (quotation marks and citation omitted). To succeed on a

motion for reconsideration under Rule 59(e), the movant must

show “an intervening change of controlling law, the availability


                                   5
      Case 1:20-cv-03312-JGK Document 16 Filed 07/11/20 Page 6 of 8



of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Doe v. N.Y.C. Dept. of Soc. Servs., 709

F.2d 782, 789 (2d Cir. 1983); Maksymowicz v. Weisman & Calderon,

LLP, No. 14-CV-1125, 2014 WL 1760319, at *1 (S.D.N.Y. Feb. 2,

2014). Rule 60(b) sets forth the grounds by which a court, in

its discretion, can rescind or amend a final judgment or order.

Because the plaintiff is not asserting newly discovered evidence

or other specific bases for relief, the movant’s motion was

appropriately classified as a motion under Rule 60(b)(6) for

“any other reason that justifies relief.” Minima v. New York

City Dep’t of Homeless Servs., No. 09-CV-1027, 2010 WL 176829,

at *1 (S.D.N.Y. Jan. 19, 2010). To succeed on a motion for

reconsideration under Rule 60(b)(6), the movant must show

“extraordinary circumstances to warrant relief.” Old Republic

Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 59 (2d

Cir. 2002) (per curiam). Moreover, “[t]he decision to grant or

deny a motion for reconsideration rests within the sound

discretion of the district court.” Vincent v. Money Store, No.

03-CV-2876, 2014 WL 1673375, at *1 (S.D.N.Y. April 28, 2014)

(quotation marks omitted); see also Wellner v. City of New York,

No. 16-CV-7032, 2019 WL 5538064, at *1 (S.D.N.Y. Oct. 25, 2019).

     The plaintiff has failed to make the necessary showing

under Rule 59(e) or Rule 60(b)(6). The plaintiff has not

presented any facts or law that Judge Stanton overlooked. The


                                   6
      Case 1:20-cv-03312-JGK Document 16 Filed 07/11/20 Page 7 of 8



dismissal was not made in error. Indeed, because Judge Stanton

wished to give the plaintiff an independent review by another

district court judge, this Court has independently reviewed the

complaint and concludes that Judge Stanton’s dismissal order

dated June 11, 2020 was correct. In particular, and as Judge

Stanton noted, the plaintiff is complaining about the

publication of a decision by the Supreme Court of Indiana that

the defendants had a First Amendment right to disseminate and

describe. Dkt. No. 11 at 10-11. Moreover, the plaintiff has

failed to allege a plausible claim for violation of the ADA or

for the intentional infliction of emotional distress. There are

no extraordinary circumstances warranting relief. On

reconsideration, the plaintiff’s complaint, filed IFP under 28

U.S.C. § 1951(a)(1), is again dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).




                                   7
         Case 1:20-cv-03312-JGK Document 16 Filed 07/11/20 Page 8 of 8



                                 CONCLUSION

     The Court has considered all of the arguments raised in the

papers. To the extent not specifically addressed, the arguments

are either moot or without merit. This Court has reconsidered

the dismissal of the complaint, and, on reconsideration, the

plaintiff’s complaint is again dismissed. The Clerk is

respectfully directed to close the case.

     Chambers will mail a copy of this Opinion to the pro se

plaintiff at the address listed on the docket.

SO ORDERED.

Dated:       New York, New York
             July 11, 2020
                                                /s/ John G. Koeltl
                                                 John G. Koeltl
                                          United States District Judge




                                      8
